DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  "the gap" should be changed to "the annular gap"  
Claim 11 is objected to because of the following informalities:  "the gap" should be changed to "the annular gap" in line 4. This is for the consistency in the claim language.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 , 10, 12-14, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the outer runner surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: “the outer runner surface” change to “an outer runner surface” or change claim 1 to “an outer surface” to “an outer runner surface” or change ”the outer runner surface” to “the outer surface”.
Claim 10 recites the term “about” and it is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 12 recites the limitation "the outer runner surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Suggested correction: “the outer runner surface” change to “an outer runner surface”.
Claim 20 recites the term “about” and it is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 3-4 and 13-14, These claims depend off of indefinite claims therefore rendering the claims indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims depend off of a claim with the exact same limitations. Therefore, the limitations of claim 19 and 20 do no limit the scope of the claim. The examiner believes that claim 15 chain, that includes claims 15, 16, 19 and 20, should have claim 15 depend off of claim 11.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 11-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrison US 20130241153.
Regarding claim 1, Garrison discloses:
A gas turbine engine (Par 6: Gas turbine) having a bearing housing (Fig 1:) with a housing cavity (3) comprising: 
a shaft (Fig 1: 32) rotating about a rotation axis (33); 
at least one bearing (6) supporting the shaft (Par 76: 6 supports the rotation of the shaft); 
a housing (1) supporting the bearing (1 supports 6) and defining a chamber (3) axially adjacent to the bearing (3 axially adjacent to 6); and 
a seal assembly (7) in the housing between the chamber and an exterior of the chamber (4), 
the seal assembly including a seal (Fig 2: 8) supported by the housing (8 is supported by 1) and surrounding the shaft (Fig 1: 8 surrounds 32) so as to define an annular gap (Fig 2: 25) between an inner surface of the seal (inner surface of 11) and an outer surface associated to the shaft (Outer surface 44 of 5 that is associated with 32), 
the gap defining a part of a sealing path (11) of the seal assembly for air to flow from said exterior into the chamber (Par 75: Air is pumped back to the sump side), 
an impeller (Fig 4a: area of 42) rotating with the shaft (42 is connected to 32) and located radially inward of the gap relative to the rotation axis (42 is inward of 25), the impeller oriented to drive oil toward the bearing (Par 75: Air is pumped back to the sump side).
Regarding claim 2, Garrison discloses:
wherein the seal includes a seal bushing (18) mounted to the housing (18 is mounted to 1), the seal bushing having an inner bushing surface (Surface of 18 that faces 8) surrounding the outer runner surface and circumscribing the sealing path upstream of the impeller (seal bushing surface is upstream of the impeller and surrounds the sealing path and 42).
Regarding claim 3, Garrison discloses:
wherein the seal includes a ring (9) extending away from the seal bushing, the ring surrounding the impeller (9 surrounds 42).
Regarding claim 4, Garrison discloses:
wherein the seal has an opening (29) defined in the ring, the opening in fluid communication between the chamber and the sealing path upstream of the impeller (29 is between 3 and upstream of 42).
Regarding claim 5, Garrison discloses:
wherein the seal assembly includes a seal runner (5) mounted to the shaft (5 is mounted to 32) and the outer surface associated to the shaft is part of the seal runner (44 is on 5).
Regarding claim 7, Garrison discloses:
wherein the impeller has an outer impeller surface facing radially outwardly relative to the rotation axis and grooves defined inward of the outer impeller surface (area of 42 has an outer surface that has indentions inward of the surface)
Regarding claim 9, Garrison discloses:
wherein the grooves are helical (Fig 4b: helical grooves).

Regarding claim 11,
 A seal assembly (Fig 1: 7) between a chamber (3) and an exterior of the chamber (4) comprising:
a seal (Fig 2: 8) supported by a housing (8 is supported by housing 1) defining 
the chamber and surrounding a shaft (Fig 1: 32) along a rotation axis (33) so as to define 
an annular gap (Fig 2: 25) between an inner surface (inner surface of 11)  thereof and an outer surface associated to the shaft (Outer surface 44 of 5 that is associated with 32), 
the gap defining a sealing path (11) for air to flow from said exterior into the chamber (Par 75: Air is pumped back to the sump side), and 
an impeller (Fig 4a: area of 42) rotating with the shaft (42 is connected to 32) and located radially inward of the sealing path relative to the rotation axis (42 is inward of 25), the impeller oriented to maintain oil within the chamber  (Par 75: Air is pumped back to the sump side).
Regarding claim 12, Garrison discloses:
wherein the seal includes a seal bushing (18) mounted to the housing (18 is mounted to 1), the seal bushing having an inner bushing surface (Surface of 18 that faces 8) surrounding the outer runner surface and circumscribing the sealing path (seal bushing surface is upstream of the impeller and surrounds the sealing path and 42).
Regarding claim 13, Garrison discloses:
wherein the seal includes a ring (9) extending away from the seal bushing, the ring surrounding the impeller (9 surrounds 42).
Regarding claim 14, Garrison discloses:
wherein the seal has an opening (29) defined in the ring, the opening in fluid communication between the chamber and the sealing path upstream of the impeller (29 is between 3 and upstream of 42).
Regarding claim 15, Garrison discloses:
a seal runner (5) mounted to the shaft (5 is mounted to 32), the outer surface associated to the shaft being an outer runner surface of the seal runner (44 is on 5).
Regarding claim 17, Garrison discloses:
wherein the impeller has an outer impeller surface facing radially outwardly relative to the rotation axis and grooves defined inward of the outer impeller surface (area of 42 has an outer surface that has indentions inward of the surface)
Regarding claim 19, Garrison discloses:
wherein the grooves are helical (Fig 4b: helical grooves).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison US 20130241153 in view of Rees US 20130078091.
Regarding claim 6, Garrison disclose all of the above limitations. However, is silent as to:
wherein the impeller has an outer diameter greater than that of the seal runner.
From the same field of endeavor, Rees teaches: 
The sealing surface 50 and 52 both extend from the housing 40 and the runner 53 (Par 24-28). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Garrison’s fins to extend from the runner surface to have the fin structures to minimize sealing air usage (Par 3).
The combination would result in: wherein the impeller has an outer diameter greater than that of the seal runner.
Regarding claim 16, Garrison disclose all of the above limitations. However, is silent as to:
wherein the impeller has an outer diameter greater than that of the seal runner.
From the same field of endeavor, Rees teaches: 
The sealing surface 50 and 52 both extend from the housing 40 and the runner 53 (Par 24-28). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Garrison’s fins to extend from the runner surface to have the fin structures to minimize sealing air usage (Par 3).
The combination would result in: wherein the impeller has an outer diameter greater than that of the seal runner.

Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison US 20130241153.
Regarding claim 8, Garrison discloses all of the above limitations. However, is silent to:
wherein a surface area of the grooves is less than a surface area of the outer impeller surface.
However, Garrison does teach: 
In Fig 4b (Par 98), the angle 47,  the length (L), and width (W) of the baffles are dependent on many variables such rotation speed, size of the runner, design of the windback, pressure differential between the lubricant side and gas side, and type and design of the annular seals. It is also mentioned that one of ordinary skill in the art will appreciate that an infinite combination of lengths L, widths W, spacings S, angle orientations, and placements with respect to a common reference are possible. 
The area of the grooves through the sizing of the width, length and spacing would be considered a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the groves to have a surface area less than a surface area of the outer impeller surface since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Garrison discloses all of the above limitations. However, is silent to:
wherein the grooves extend along the rotation axis at a helix angle in a range of about 7 degrees to about 15 degrees.
However, Garrison does teach: 
In Fig 4b (Par 98), the angle 47,  the length (L), and width (W) of the baffles are dependent on many variables such rotation speed, size of the runner, design of the windback, pressure differential between the lubricant side and gas side, and type and design of the annular seals. It is also mentioned that one of ordinary skill in the art will appreciate that an infinite combination of lengths L, widths W, spacings S, angle orientations, and placements with respect to a common reference are possible. 
The helix angle would be considered a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  the groves to have the helix angle in the range of 7 degrees and 15 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 18, Garrison discloses all of the above limitations. However, is silent to:
wherein a surface area of the grooves is less than a surface area of the outer impeller surface.
However, Garrison does teach: 
In Fig 4b (Par 98), the angle 47,  the length (L), and width (W) of the baffles are dependent on many variables such rotation speed, size of the runner, design of the windback, pressure differential between the lubricant side and gas side, and type and design of the annular seals. It is also mentioned that one of ordinary skill in the art will appreciate that an infinite combination of lengths L, widths W, spacings S, angle orientations, and placements with respect to a common reference are possible. 
The area of the grooves through the sizing of the width, length and spacing would be considered a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the groves to have a surface area less than a surface area of the outer impeller surface since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Garrison discloses all of the above limitations. However, is silent to:
wherein the grooves extend along the rotation axis at a helix angle in a range of about 7 degrees to about 15 degrees.
However, Garrison does teach: 
In Fig 4b (Par 98), the angle 47,  the length (L), and width (W) of the baffles are dependent on many variables such rotation speed, size of the runner, design of the windback, pressure differential between the lubricant side and gas side, and type and design of the annular seals. It is also mentioned that one of ordinary skill in the art will appreciate that an infinite combination of lengths L, widths W, spacings S, angle orientations, and placements with respect to a common reference are possible. 
The helix angle would be considered a result effective variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified  the groves to have the helix angle in the range of 7 degrees and 15 degrees since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patard et al. US 11261754 and Theratil et al. US 20200116047 discloses very similar bearing lubrication seal structure as the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745